DETAILED ACTION
The communication dated 1/26/2022 has been entered and fully considered.
Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toga et al. U.S. Publication 2016/0324390 (henceforth referred to as Toga).
Toga teaches a dishwasher (paragraph [0070]; Fig. 1: part 1), equivalent to the claimed dish washing machine, comprising: a washer body (paragraph [0070]; Fig. 1: part 2), equivalent to the claimed housing, having a washing chamber (paragraph [0070]; Fig. 2: part 3), equivalent to the claimed interior wash space, for washing dishes, washer body 2 having a water supply pipe (paragraph [0078]; Fig. 2: part 27A), equivalent to the claimed liquid inlet, for adding a liquid to dishwasher 1; nozzles (paragraph [0070]; Fig. 2: parts 12A-B), equivalent to the claimed at least one spray nozzle, for spraying the liquid onto dishes positioned within washing chamber 3; a wash-water tank (paragraph [0073]; Fig. 2: part 15), equivalent to the claimed heating tank, for heating the liquid which is supplied to nozzles 12A-B for spraying onto the dishes in washing chamber 3; at least one heat exchange system within washer body 2, the at least one heat exchange system transferring heat from the liquid heated by wash-water tank 15 to the liquid added to dishwasher 1 from water supply pipe 27A (paragraphs [0078]-[0080]; Figs. 2-3); washer body 2 includes at least one wall surrounding washing chamber 3 (paragraph [0070]; Fig. 2); the at least one heat exchange system comprises a heat exchanger having a fluid path (paragraph [0070]; Fig. 2).
Toga differs from the instant claims in failing to teach that the fluid path adjacent the at least one wall, and the liquid in the fluid path of the heat exchanger exchanges heat through the at least one wall surrounding washing chamber 3 with the liquid sprayed from nozzles 12A-B. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711